DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending. Claims 1, 4-5 and 8-20 are being examined on the merits. Claims 2-3, 6-7 and 21-31 are withdrawn.

Response to Restriction Requirement
The Response to Restriction Requirement filed on September 6, 2022 has been entered.

Election/Restrictions
Applicant’s election of Group I (claims 1-20) in the reply filed on September 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 6, 2022.
Applicant's election with traverse of the species of SEQ ID NOs. 11-13 in the reply filed on September 6, 2022 is acknowledged.  The traversal is on the ground(s) that claim 1 requires detecting each of the AR-FL, and AR-V7 and AR-V567 variants in parallel digital droplet PCR assays that comprise mixtures of two or more of SEQ ID NOs. 7-9, 11-13 and 15-17 (Remarks, p. 6). It is not clear to the Examiner what Applicant is arguing, but it appears to be that each of the three enumerated variants has to be detected, and, more specifically that AR-FL has to be detected by two or more of SEQ ID NOs. 7-9, while AR-V7 has to be detected by two or more of SEQ ID NOs. 11-13, and AR-V567 has to be detected by two or more of SEQ ID NOs. 15-17. This is not found persuasive. The Examiner does not agree that this is a proper construction of claim 1 for the reasons discussed below in the Claim Interpretation section.
Claims 2-3 and 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 6, 2022.
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The Information Disclosure Statements submitted August 11, 2020, November 30, 2021 and September 6, 2022 have been considered.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
Specific deficiency: The specification does not include an incorporation-by-reference paragraph.

	Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informality: the word “labels” should be removed from the limitation “one or two labels fluorescent” in l. 2.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites, in part, detecting and quantifying each of AR-FL, AR-V7 and AR-V567 in digital droplet PCR assays using mixtures of two or more of SEQ ID NOs. 7-9, 11-13 or 15-17, which are specific for AR-FL, AR-V7 and AR-V567, respectively. The specification contemplates performing singleplex and multiplex digital droplet assays (e.g., p. 2, 29-31; p. 39, l. 15). In a multiplex format, the primers/probes would be comprised within the same reaction volume/droplet, and the limitations of claim 1 would be met if AR-FL and AR-V7 and AR-V567 are detected in that reaction volume/droplet. However, since claim 1 recites that the reaction must comprise mixtures of “two or more” of SEQ ID NOs. 7-9, 11-13 or 15-17, the limitations of the “wherein” clause are met if as few as two of these enumerated primers/probes are used in that reaction. That is, the limitations of claim 1 are met in a multiplex assay if, e.g., AR-V7 is detected with SEQ ID NOs. 11-13, while AR-FL is detected by primers/probes other than SEQ ID NOs. 7-8, and AR-V567 is detected by primers/probes other than SEQ ID NOs. 15-17. Claim 1 requires only that 2 of the primers/probes are used in the detection of the 3 splice variants, it does not require using all 9 of them (or even all 6 of the primers).
Claim 1 recites, in part, “detecting … full-length androgen receptor (AR-FL)”. The instant specification teaches that the cDNA sequence for the full-length androgen receptor is 3568 nucleotides in length (SEQ ID NO. 2, pp. 9-11). The instant specification also teaches that AR-FL can be detected using the primers of SEQ ID NOs. 7 and 8, which span the exon junction between exons 7 and 8 (Fig. 1A, p. 21: Table 2). Thus, performing PCR with SEQ ID NOs. 7 and 8 creates an amplicon which is much shorter than the 3568 full-length sequence. 
For purposes of examination, in the claims, the limitation “full-length androgen receptor 
(AR-FL)” is being interpreted in a nominal manner, as opposed to a descriptive manner. That is, the limitation is not being construed as being limited to describing all 3568 nucleotides (i.e., the full-length) of the androgen receptor. Rather, the limitation is being construed as a name for any subpart of or all of the particular 8 exon splice variant of the androgen receptor depicted in Fig. 1A. Thus, the “detecting … full-length androgen receptor (AR-FL)” limitation can be satisfied by detecting only a portion of the AR-FL.
Although this does not form the basis of an objection or a rejection, the Examiner suggests amending claim 15 to read “informing the test subject … of detection … of … (AR-FL), … (AR-V7) and/or … (AR-V567) levels …”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “detecting and quantifying each of … AR-FL, … AR-V7, and … AR-V567”, the meaning of which is unclear. The specification teaches that not all subjects express all three splice variants (e.g., p. 48; Table 5). Therefore, it is not clear if the “detecting and quantifying” limitation in claim 1 is intended to limit the method to subjects that express all three splice variants (since they all must be detected and quantified) or if Applicant intended that the “detecting and quantifying” limitation refer to any one of, any two of or all three of the enumerated variants. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite. 
	Claims 4-5 and 8-20 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

	Claim 8 recites the limitation “the primer or probes are … bonded to … two [] fluorescent, chemiluminescent or radioactive labels”, the meaning of which is unclear. Specifically, it is unclear if each of the two labels attached to a single primer/probe has to be of the same group, or if labels from different groups can be attached to the same molecule. Stated differently, if the first label of two labels on the same molecule is, e.g., fluorescent, does the second label on the same molecule also have to be fluorescent? It is also not clear if each primer/probe is intended to be bonded to one or two labels, or if collectively, all of the primers/probes together are bonded to one or two labels. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite

	Claim 15 recites the limitation “informing the test subject … of … quantities and/or quantification of [the three variants]”, the meaning of which is unclear. Specifically, it is not clear what the distinction is between “quantities” and “quantification”. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4-5 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

	Claims 4-5 recite, in part, primers comprising at least 15 nucleotides of SEQ ID NO: 11 and at least 15 nucleotides of SEQ ID NO: 12 (claim 4), and a probe comprising at least 15 nucleotides of SEQ ID NO: 13 (claim 5). Claims 4 and 5 each depend from claim 1 which recites, in part, primers/probes comprising SEQ ID NOs. 11-13 which are 20, 20 and 21 nucleotides in length, respectively. Therefore, the primers/probes of claims 4-5 may only comprise a portion of the sequences recited in claim 1 (i.e., the claim 1 sequences have to be a minimum of 20 or 21 nucleotides in length, while the claims 4-5 sequences only require 15 of those 20 or 21 nucleotides). Consequently, claims 4-5 do not further limit claim 1 and are in improper dependent form.

Claim 15 recites the limitations “informing the test subject … of detection, quantities 
and/or quantification” and “levels detected or quantified” of the splice variants. Claim 1, from which claim 15 depends, requires “detecting and quantifying” the splice variants. Therefore, each of the claim 15 limitations that contemplate detecting or quantifying does not further limit claim 1, and claim 15 is consequently in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia1 (WO 2017/181161 A1) in view of Ma2 (Droplet Digital PCR Based Androgen Receptor Variant 7 (AR-V7) Detection from Prostate Cancer Patient Blood Biopsies, International Journal of Molecular Sciences, 17(1264): 1-11, 2016), Haber (WO 2016/154600 A1; with sequence listing), Luo (WO 2015/179404 A1; with sequence listing), GenBank Accession No. FJ235916 (Homo sapiens androgen receptor splice variant 3 (AR) mRNA, complete cds, alternatively spliced, 2015) and An (US Patent App. Pub. No. 2003/0050470).

	Regarding independent claim 1, Jia teaches …
A method comprising: a. capturing extracellular vesicles from a sample from a test subject (paras. 51-52);
b. extracting mRNA to provide a RNA sample (paras. 51-52);
and c. detecting and quantifying each of full-length androgen receptor (AR-FL), androgen receptor variant 7 (AR-V7), and androgen receptor variant 5,6,7 (AR-V567) in parallel digital PCR arrays (paras. 20, 57-58, 73, 79, 97);
wherein the parallel digital PCR arrays separately comprise mixtures of two or more primers or probes (paras. 20, 81, 93, 97).

Ma specifically teaches digital droplet PCR (e.g., abstract) and teaches capturing circulating cancer cells (e.g., abstract).

Jia teaches detecting exon fusion junctions (paras. 88, 93, 95), but does not teach SEQ ID NOs. 11 and 12. However Haber suggests instant SEQ ID NO: 11. Specifically, the 15 nucleotides of Haber SEQ ID NO: 102 are comprised within the 20 nucleotides of instant SEQ ID NO: 11 with 100% homology. Instant SEQ ID NO: 11 also comprises an additional 5 nucleotides on the 5’ end of Haber SEQ ID NO: 102. The entire 20 nucleotide sequence of instant SEQ ID NO: 11 is also comprised within GenBank Accession No. FJ235916 (nucleotides 2199 to 2218) with 100% homology. Luo suggests instant SEQ ID NO: 12. Specifically, the reverse complement of the 20 nucleotides of instant SEQ ID NO: 12 are comprised within Luo SEQ ID NO: 2 with 100% homology. 
Further, regarding the differences between the Haber and Luo sequences and the instantly claimed primers, An teaches “[v]arious probes and primers can be designed around the disclosed nucleotide sequences. Primers can be of any length, but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the residue is 2, etc., an algorithm defining all primers can be proposed: 
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus 1 (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 … and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 … and so on” (paras. 65-67).
Therefore, An not only teaches designing primers or probes based on a known sequence, but also teaches an algorithm for defining all possible primers and probes of a given length based on a known sequence. In this respect, An teaches that all possible subsequences of a known sequence could be considered as a primer or probe for that sequence. While An is discussing certain sequences having to do with prostate, bladder and breast cancer (e.g., abstract), the ordinary artisan would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.


Regarding dependent claim 4, Jia plus Ma teaches digital droplet PCR assays, while Haber, Luo, GenBank Accession No. FJ235916 and An teach at least 15 nucleotides of SEQ ID NOs: 11-12 (see citations in claim 1, above).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the detection and quantification method of Jia and modify it with the digital droplet PCR assay of Ma. Jia teaches the need for a highly sensitive method of detecting rare androgen receptor splice variants. Ma teaches that digital droplet PCR assays are highly sensitive and particularly useful in detecting rare mutations. The ordinary artisan would have been motivated to incorporate the digital droplet PCR method into the Jia assay in order to increase the sensitivity of detecting rare splice variants, and would have had an expectation of success as optimizing various PCR methods is well-known in the art. The ordinary artisan would have been further motivated to incorporate the circulating tumor cells of Ma into the Jia assay, as Ma teaches that using such cells is useful in accurately detecting biomarkers that are predictive of prostate cancer, and thus the ordinary artisan would have been motivated to improve the Jia assay by using the Ma circulating tumor cells. The ordinary artisan would have had an expectation of success as substituting and optimizing sample sources is well-known in the art.
Finally, regarding SEQ ID NOs: 11 and 12, Jia specifically teaches detecting androgen splice variants by detecting exon fusion junctions. The reverse complement of SEQ ID NO: 12 is taught in Luo, while Haber teaches a sequence overlapping SEQ ID NO: 11. In addition, GenBank Accession No. FJ235916 teaches the full-length of the AR-V7 variant, and, as noted in the An, primer design is known in the art. Since the art teaches both the full-length sequence and the approximate target sub-sequence (an exon junction), and also teaches primers directed to that general sub-sequence, the ordinary artisan would have been motivated to optimize the primer sequences taught in the art through routine experimentation to arrive at the instant claimed primers which are either slightly larger (SEQ ID NO: 11) than the primer taught in the art, or the reverse complement of the primer taught in the art (SEQ ID NO: 12). The ordinary artisan would have had an expectation of success as primer design is known in the art, as taught by An.

Regarding dependent claim 8, Haber additionally teaches that the primers and probes are bonded to one or two fluorescent labels (p. 3, l. 21; p. 25, ll. 5-8: describes reporter and quencher pairs; p. 25, Table 1).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of modified Jia, discussed above, and incorporate the labeled probes of Ma. The ordinary artisan would have been motivated to do so as fluorescent labels are known in the art to be suitable for the purpose of detecting oligonucleotides. MPEP 2144.07. The ordinary artisan would have had an expectation of success as labeling oligonucleotides is well-known in the art.

Regarding dependent claims 11-14, Jia additionally teaches that the test subject is healthy (para. 55), as recited in claim 11, or that the test subject is suspected of having cancer, metastatic cancer or prostate cancer (para. 50: mCRPC), as recited in claims 12-14, respectively.

Regarding dependent claims 15-16, Jia additionally teaches informing the test subject/medical personnel of the presence and quantities of the recited claim 1 variants, and treating the test subject with a drug or therapy (paras. 59-61), as recited in claims 15-16, respectively.

Regarding dependent claims 17-18, Jia additionally teaches that the drug is not enzalutamide and abiraterone, as recited in claim 17, and that the drug is not a taxane, as recited in claim 18. That is, para. 61 describes sequencing between hormone agents (abiraterone and enzalutamide) and cytotoxic chemotherapy (taxane-based agents). Thus, the “not a taxane” of claim 18 reads on the part of the treatment sequence when the subject is being treated with hormone agents, while the “not enzalutamide and abiraterone” of claim 17 reads on the part of the treatment sequence when the subject is being treated with the cytotoxic chemotherapy.

Regarding dependent claims 19-20, Jia additionally suggests that the drug is not a taxane when AR-V7 is expressed in the sample, as recited in claim 19, and suggests that the drug is a taxane when AR-V7 is not expressed in the sample, as recited in claim 20. That is, Jia teaches that taxane-based agents are often the first treatments in castration-resistant prostrate cancer (para. 61). However, Jia also teaches that AR-V7 expression is associated with resistance to enzalutamide and abiraterone (para. 4), and that taxane-based chemotherapy has similar mechanism of action as that of abiraterone (para. 61). Thus, the ordinary artisan would understand from this teaching that, if a patient expresses AR-V7, then abiraterone treatment would likely be unsuccessful due to resistance, as would taxane, as the two have similar mechanisms of action (claim 19). Similarly, the ordinary artisan would understand that the inverse would also likely be true; that is, that if the patient does not express AR-V7, then they are not resistant to either abiraterone or taxane, and, consequently, that taxane would be an appropriate treatment (claim 20).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jia (WO 2017/181161 A1) in view of Ma (Droplet Digital PCR Based Androgen Receptor Variant 7 (AR-V7) Detection from Prostate Cancer Patient Blood Biopsies, International Journal of Molecular Sciences, 17(1264): 1-11, 2016), Haber (WO 2016/154600 A1; with sequence listing), Luo (WO 2015/179404 A1; with sequence listing), GenBank Accession No. FJ235916 (Homo sapiens androgen receptor splice variant 3 (AR) mRNA, complete cds, alternatively spliced, 2015) and An (US Patent App. Pub. No. 2003/0050470) as applied to claim 1 above, and further in view of Galletti3 (Tranferrin receptor 1 (TfR) as marker for circulating tumor cells (CTCs) identification in NSCLC, Cancer Research, Proceedings: AACR Annual Meeting, Vol. 77, Issue 13 Supplement, 1-4, 2017).

Regarding dependent claim 9, Galletti teaches isolating cells that express the transferrin 
receptor (p. 2, para. 1).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of modified Jia, discussed above, and incorporate the selection step of Galletti. Jia teaches the need for a highly sensitive method of detecting rare androgen receptor splice variants. Galletti teaches that transferrin receptor is overexpressed in cancer cells. The ordinary artisan would have been motivated to incorporate the Galletti selection step in order to increase the sensitivity of the Jia method by enriching for target cells, and would have had an expectation of success as Jia and Ma do not limit how the sample is processed prior to receptor variant detection.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jia (WO 2017/181161 A1) in view of Ma (Droplet Digital PCR Based Androgen Receptor Variant 7 (AR-V7) Detection from Prostate Cancer Patient Blood Biopsies, International Journal of Molecular Sciences, 17(1264): 1-11, 2016), Haber (WO 2016/154600 A1; with sequence listing), Luo (WO 2015/179404 A1; with sequence listing), GenBank Accession No. FJ235916 (Homo sapiens androgen receptor splice variant 3 (AR) mRNA, complete cds, alternatively spliced, 2015), An (US Patent App. Pub. No. 2003/0050470) and Galletti (Tranferrin receptor 1 (TfR) as marker for circulating tumor cells (CTCs) identification in NSCLC, Cancer Research, Proceedings: AACR Annual Meeting, Vol. 77, Issue 13 Supplement, 1-4, 2017) as applied to claim 9 above, and further in view of Kulasinghe4 (Short term ex-vivo expansion of circulating head and neck tumor cells, Oncotarget, Epub, 7(37), 1-9, 2016).

Regarding dependent claim 10, Ma teaches that CD45+ cells are undesirable (p. 8, 
section 3.4), while Kulasinghe teaches depleting CD45+ cells from the sample before isolating cells based on a marker (p. 6, left col., para. 4 to p. 6, right col., para. 3).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of modified Jia, discussed above, and incorporate the depletion step of Kulasinghe. Jia teaches the need for a highly sensitive method of detecting rare androgen receptor splice variants. Ma teaches that CD45+ cells are undesirable, while Kulasinghe teaches depleting those cells from the sample. The ordinary artisan would have been motivated to incorporate the Kulasinghe depletion step in order to increase the sensitivity of the Jia method by enriching for target cells, and would have had an expectation of success as Jia and Ma do not limit how the sample is processed prior to receptor variant detection.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jia5 (WO 2017/181161 A1) in view of Ma6 (Droplet Digital PCR Based Androgen Receptor Variant 7 (AR-V7) Detection from Prostate Cancer Patient Blood Biopsies, International Journal of Molecular Sciences, 17(1264): 1-11, 2016), Haber (WO 2016/154600 A1; with sequence listing), Luo (WO 2015/179404 A1; with sequence listing), Dehm (WO 2011/112581 A1; with sequence listing), GenBank Accession No. FJ235916 (Homo sapiens androgen receptor splice variant 3 (AR) mRNA, complete cds, alternatively spliced, 2015) and An (US Patent App. Pub. No. 2003/0050470).

Regarding the method steps for claim 1, and SEQ ID NOs. 11-12 as to claims 1 and 4, see 
the prior art citations above in section 16.

	Regarding SEQ ID NO: 13 in claims 1 and 5, Jia teaches detecting exon fusion junctions (paras. 88, 93, 95), but does not teach SEQ ID NO. 13. However, Dehm teaches instant SEQ ID NO: 13. Specifically, the 21 nucleotides of instant SEQ ID NO: 13 are comprised within Dehm SEQ ID NO: 34 with 100% homology. 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the detection and quantification method of Jia and modify it with the digital droplet PCR assay of Ma. Jia teaches the need for a highly sensitive method of detecting rare androgen receptor splice variants. Ma teaches that digital droplet PCR assays are highly sensitive and particularly useful in detecting rare mutations. The ordinary artisan would have been motivated to incorporate the digital droplet PCR method into the Jia assay in order to increase the sensitivity of detecting rare splice variants, and would have had an expectation of success as optimizing various PCR methods is well-known in the art. The ordinary artisan would have been further motivated to incorporate the circulating tumor cells of Ma into the Jia assay, as Ma teaches that using such cells is useful in accurately detecting biomarkers that are predictive of prostate cancer, and thus the ordinary artisan would have been motivated to improve the Jia assay by using the Ma circulating tumor cells. The ordinary artisan would have had an expectation of success as substituting and optimizing sample sources is well-known in the art.
Finally, regarding SEQ ID NOs: 11-13, Jia specifically teaches detecting androgen splice variants by detecting exon fusion junctions. The reverse complement of SEQ ID NO: 12 is taught in Luo, Haber teaches a sequence overlapping SEQ ID NO: 11 and SEQ ID NO: 13 is comprised within a Dehm sequence. In addition, GenBank Accession No. FJ235916 teaches the full-length sequence of the AR-V7 variant, and, as noted in the An, primer design is known in the art. Since the art teaches both the full-length sequence and the approximate target sub-sequence (an exon junction), and also teaches primers/probe directed to that general sub-sequence, the ordinary artisan would have been motivated to optimize the primer/probe sequences taught in the art through routine experimentation to arrive at the instant claimed primers which are either slightly larger (SEQ ID NO: 11) than the primer taught in the art, or the reverse complement of the primer taught in the art (SEQ ID NO: 12), or which is shorter than the probe taught in the art (SEQ ID NO: 13). The ordinary artisan would have had an expectation of success as primer design is known in the art, as taught by An.

Conclusion
Claims 1, 4-5 and 8-20 are being examined, and are rejected. Claim 8 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Jia was cited in the Information Disclosure Statement submitted August 11, 2020.
        2 Ma was cited in the Information Disclosure Statement submitted August 11, 2020.
        3 Galletti was cited in the Information Disclosure Statement submitted August 11, 2020.
        4 Kulasinghe was cited in the Information Disclosure Statement submitted August 11, 2020.
        5 Jia was cited in the Information Disclosure Statement submitted August 11, 2020.
        6 Ma was cited in the Information Disclosure Statement submitted August 11, 2020.